

117 HR 1140 IH: Juror Non-Discrimination Act of 2021
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1140IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Jones introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to prohibit the exclusion of individuals from service on a Federal jury on account of sexual orientation or gender identity.1.Short titleThis Act may be cited as the Juror Non-Discrimination Act of 2021.2.Exclusion from Federal juries on account of sexual orientation or gender identity prohibitedSection 1862 of title 28, United States Code, is amended by inserting (including sexual orientation and gender identity) after sex.